Citation Nr: 1226081	
Decision Date: 07/27/12    Archive Date: 08/03/12

DOCKET NO.  06-08 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio



THE ISSUE

Entitlement to a rating in excess of 20 percent for the service-connected post operative residuals of a medial meniscectomy of the left knee.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

C.L. Krasinski, Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to August 1969.

These matters come before the Board on appeal from February 2005 and September 2007 rating decisions of the RO.

In October 2010, the Veteran testified at a hearing held at the RO before the undersigned Veterans Law Judge; a transcript of this hearing is associated with the claims file.  

In a March 2011 decision, the Board assigned a 20 percent rating for the service-connected post operative residuals of a medial meniscectomy of the left knee.  

The issues of service connection for the residuals of a left inguinal hernia and the residuals of a neck and right shoulder injury and the claim for compensation benefits in accordance with the provisions of 38 U.S.C.A. § 1151 were remanded to the RO for additional development.  These matters have not been returned to the Board for the purpose of appellate review at this time.  

The Veteran filed an appeal of the March 2011 decision with the United States Court of Appeals for Veterans Claims (Court).  

In November 2011, the Court issued an Order granting a Joint Motion, vacating and remanding the March 2011 decision to the extent that it denied the Veteran's claim for an increased rating higher than 20 percent for the service-connected post operative residuals of a medial meniscectomy of the left knee.  

The appeal is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), specifically provides that the duty to assist includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  

VA is required to conduct an accurate and descriptive medical examination based on the complete medical record.  38 C.F.R. §§ 4.1, 4.2; Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA's duty to assist includes "the conduct of a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one").  See also 38 C.F.R. § 3.327 (a reexamination will be requested whenever there is a need to verify the current severity of a disability). 

The Court has recently held that "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  

Rather, to support an increased rating, pain must result in functional loss, in terms of limitations in the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination [, or] endurance."  Id., quoting 38 C.F.R. § 4.40. 

The Board finds that a VA examination to determine the current severity of the service-connected left knee disability is warranted.  A review of the record shows that the left knee disability was last examined in May 2007.  The Parties to the Joint Motion in November 2011 found the May 2007 VA examination to be inadequate.  Hence, another examination is needed to adequately evaluate the extent of the current disability.  

The RO also should obtain copies of any outstanding treatment records from the VA Healthcare System since July 2011.  VA has a duty to seek these records.  38 U.S.C.A. § 5103A(b)(1).  

The RO should also contact the Veteran by letter and request that he provide sufficient information, and if necessary authorization, to enable the RO to obtain the pertinent non-VA treatment records showing treatment of the left knee disability.  The RO should make an attempt to obtain any treatment records identified by the Veteran.  

Accordingly, the claim for increase is REMANDED to the RO for the following action:

1.  The RO should take appropriate steps to contact the Veteran and ask him to identify all non-VA medical treatment rendered for the service-connected left knee disability since 2010. 

The letter should request sufficient information to identify the health care providers, and if necessary, signed authorizations, to enable VA to obtain any additional evidence.  

If the Veteran adequately identifies the health care providers and provides the completed authorizations, the RO should request legible copies of all pertinent clinical records that have not been previously obtained, and incorporate them into the Veteran's claims file.  

The letter also should invite the Veteran to submit any pertinent medical evidence or other treatment records in support of his claim for increase.

2.  The RO should take all indicated action to obtain copies of all clinical records from the VA Healthcare System dated since July 2011 referable to treatment of the service-connected left knee disability and associate them with the claims file.     

3.  The RO then take all indicated action to have the Veteran scheduled for a VA examination to determine the current severity of the service-connected left knee disability.  The Veteran's VA claims folder must be made available to the examiner for review in connection with the examination.  

The examiner should report the range of motion in the left knee in degrees and indicate at what point pain begins.  The examiner should determine whether the left knee disability is manifested by painful motion, weakened movement, excess fatigability, or incoordination.  These determinations should be expressed in terms of the degree of additional range-of-motion loss due to any painful motion, weakened movement, excess fatigability or incoordination.  

The examiner should indicate whether the left knee disability results in functional loss in terms of limitations in the ability to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.

The examiner should report whether there is recurrent subluxation or lateral instability of the left knee, and if present, express an opinion as to the severity of such subluxation or lateral instability (slight, moderate, or severe).  An X-ray examination of the knee should be performed.  The examiner should report whether the functional impairment due to the left knee disability is severe, moderate or slight.  

If the examiner(s) are unable to provide the requested information with any degree of medical certainty, the examiner should indicate that.  The examiner(s) should set forth the complete rationale underlying any conclusions drawn or opinions expressed, to include, as appropriate, citation to specific evidence in the record, in a legible report. 

4.  After completing all indicated development, the RO should readjudicate the claim for increase in light of all the evidence of record.  If any benefit sought on appeal remains denied, the RO should furnish a fully responsive Supplemental Statement of the Case to the Veteran and his representative and they should be afforded a reasonable opportunity for response.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


